LIMITED PARTNERSHIP CERTIFICATE AND AGREEMENT

 

THIS LIMITED PARTNERSHIP CERTIFICATE AND AGREEMENT, (the “Agreement”), made and
entered into this _20th_ day of January, 2012, by and among FLANIGAN’S
ENTERPRISES, INC., a Florida corporation, (the “General Partner”), and all other
parties who shall execute this Agreement or any counterpart thereof,
collectively, (the “Limited Partners”). The Limited Partners, as constituted
from time to time, and the General Partner are sometimes herein collectively
referred to as the “Partners”.

 

W I T N E S S E T H :

 

WHEREAS, the Partners desire to form a limited partnership (the “Partnership”)
pursuant to the Uniform Limited Partnership Act of the State of Florida upon the
terms and conditions hereinafter set forth;

NOW THEREFORE, intending to be legally bound hereby, the Partners agree as
follows:

ARTICLE I

DEFINITIONS

 

The following terms used in this Agreement shall (unless otherwise expressly
provided herein or unless the context clearly requires otherwise) have the
following meanings:

1.1 Additional Capital Balance. The Additional Capital Contributions, if any, of
the General Partner, as reduced from time to time by all cash distributions to
such General Partner which, pursuant to the terms of this Agreement, are in
reduction of the General Partner’s Additional Capital Balance, and as increased
from time to time by any contributions of the General Partner which are
Additional Capital Contributions.

1.2 Additional Capital Contributions. Any additional cash contributions of the
General Partner to the capital of the Partnership pursuant to Section 3.5
hereof.

1.3 Agreement. This Limited Partnership Certificate and Agreement.

1.4 Capital Balance. The Initial Capital Contribution made by a Partner in cash
and the fair market value of any contributions in kind, (as set forth in this
Agreement), as reduced from time to time by all cash distributions to such
Partner which, pursuant to the terms of this Agreement, are in reduction of a
Partner’s Capital Balance.

-1-

 



1.5 Capital Commitment. The Capital Commitment with respect to any Limited
Partner is his obligation to contribute the aggregate amount to be paid for the
Units (computed at the rate of $5,000.00 per Unit) subscribed for by him
pursuant to his Subscription Agreement and set opposite his name on the
signature page attached to this Agreement, and with respect to the General
Partner, is its obligation to make its original Capital Contribution pursuant to
Section 3.1 hereof.

1.6 Initial Capital Contribution. The Contribution made by each Partner pursuant
to its Capital Commitment.

1.7 Code. The Internal Revenue Code of 1954, as amended.

1.8 General Partner. The General Partner is FLANIGAN’S ENTERPRISES, INC. or any
successor general partner as provided herein.

1.9 General Partner’s Capital. The combined total Capital Balance and Additional
Capital Balance of the General Partner.

1.10 Law. The Uniform Limited Partnership Act of the State of Florida in effect
from time to time during the term hereof.

1.11 Limited Partner. The Limited Partners hereunder and any such persons
admitted to the Partnership as substituted Limited Partners.

1.12 Limited Partners’ Capital. The total of the Capital Balance of all Limited
Partners.

1.13 Limited Partner Percentage. In respect of any Limited Partner the
percentage obtained by converting to a percentage the fraction having the
Initial Capital Contribution of such Limited Partner as its numerator and having
the Limited Partners’ Capital as its denominator.

1.14 Net Cash Flow. Net Cash Flow of the Partnership, with respect to a fiscal
period, shall mean Net Income of the Partnership for such period, reduced by (i)
any repayments of principal on loans of the Partnership, (excluding General
Partner’s Loans, the principal amounts of which are payable out of Net Cash Flow
as stated in Article VIII hereof), (ii) any capital expenditures and prepaid
expenses to the extent not included in the determination of Net Income, (iii)
any Net Sale Proceeds to the extent included in the determination of Net Income,
and (iv) reasonable additions to a reserve, (as determined in the sole
discretion of the General Partner); and increased by any receipts by the
Partnership which are not included in the determination of Net Income.

-2-

 



1.15 Net Income. Net Income of the Partnership with respect to any fiscal period
shall mean the excess of the gross sales for such period over all operating
expenses for such period, as those terms are defined herein, determined on an
accrual basis and determined without regard to amounts deducted by the
Partnership for cost recovery of tangible assets or amortization of capitalized
or other capital accounts.

1.16 Net Loss. Net Loss of the Partnership with respect to any fiscal period
shall mean that excess of all operating expenses for such period over the gross
sales for such period, as those terms are defined herein, determined on an
accrual basis and determined without regard to amounts deducted by the
Partnership for cost recovery of tangible assets or amortization of capitalized
expenditures or other capital accounts.

1.17 Net Sale Proceeds. The proceeds realized by the Partnership upon the sale,
exchange or other disposition of all or any substantial part of the Partnership
property, net of expenses incident to such sale, the payment of any Partnership
indebtedness secured by or related to any such assets and satisfaction of any
right of any creditor of the partnership (other than a Partner) to receive such
proceeds.

1.18 Participation Percentage. Throughout the term of this Agreement, the
Participation Percentage of the Limited Partners is fifty percent (50%)
(allocated to each Limited Partner in proportion to his Limited Partnership
Percentage) and the Participation Percentage of the General Partner is fifty
percent (50%).

1.19 General Partner’s Loans. All amounts loaned by the General Partner to the
Partnership pursuant to Section 3.5 hereof.

1.20 Subscription Agreement. The Instrument by which each prospective Limited
Partner agrees to purchase Units.

1.21 Substitute Limited Partner. A person admitted to all of the rights of a
Limited Partner who has died or assigned his interest in the Partnership, or in
the case of a Limited Partner that is a partnership, joint venture, association,
corporation or trust, that has been dissolved or assigned its interest in the
Partnership.

-3-

 



1.22 Unit. A Unit means an interest of a Limited Partner in the Limited
Partners’ Capital of the Partnership with an original subscription value of
$5,000.00.

ARTICLE II

THE LIMITED PARTNERSHIP



2.1 Formation of Partnership. The parties hereto agree to form and by execution
of this Agreement do hereby enter into a limited partnership pursuant to Chapter
620, et seq., of the Florida Statutes, entitled “Uniform Limited Partnership
Act” (“Law”) which Law shall govern the rights and liabilities of the parties
hereto, except as otherwise herein expressly stated.

2.2 Partnership Name. The name of the Partnership is CIC INVESTORS #90, LTD. The
General Partner, in its sole discretion, may change the name of the Partnership
at any time and from time to time. The General Partner and the Limited Partners
hereto shall promptly execute and the General Partner shall file and record with
the proper offices in each state, including any political subdivision thereof,
in which the Partnership does, or elects to do, business and publish such
certificates or other statements or instruments as are required by the Limited
Partnership Law, Beverage Regulations, Fictitious Name Law, Assumed Name Law or
any other similar statute in effect from time to time in such state or political
subdivision in order to validly conduct the business of the Partnership therein
as a limited partnership.

2.3 Character of Business and Purpose of the Partnership. The business and
purpose of the Partnership shall be to own, renovate and operate a restaurant
located at 9857 SW 40th Street, Miami, Miami-Dade County, Florida and most
recently operating as “LATIN CORNER SPORTS BAR AND GRILL”, (the “Business”), but
specifically excludes any interest of any kind in the property owned by the
landlord.

2.4 Principal Place of Business. The principal place of business of the
Partnership shall be at 5059 NE 18th Avenue, Fort Lauderdale, Florida 33334. The
General Partner may change the principal place of business or establish such
other place or places of business for the Partnership as it may, from time to
time, deem necessary or appropriate, provided however, that the General Partner
shall give the Limited Partners notice of any change of address of the principal
place of business of the Partnership at least ten (10) days prior to any such
change.

-4-

 



2.5 Term of Partnership. The Partnership shall commence on the date that this
Agreement has been filed in accordance with the provision of the Law and shall
continue until the earlier of the following:

(i)Failure of the Partners to have a liquor license issued for the Business by
the Division of Alcoholic Beverages and Tobacco within one (1) year of the date
of this Agreement; or

(ii)Revocation of the liquor license for the Business by the Division of
Alcoholic Beverage and Tobacco followed by the inability of the Partners, after
the exercise of their best efforts, to cause such liquor license to be
reinstated within a ninety (90) day period; or

(iii)Dissolution or termination pursuant to the provisions of Article X of this
Agreement.

 

2.6 Names and Residences of Partners.

 

A. The name and address of the General Partner is:

Flanigan’s Enterprises, Inc.

5059 NE 18th Avenue

Fort Lauderdale, Florida 33334

B.The names and places of residences of the Limited Partners are set forth on
the signature pages attached hereto together with those persons who may, from
time to time, be admitted by the General Partner as Substitute Limited Partners
in accordance with the terms of this Agreement.

 

2.7 Nature of Partners’ Interests. The interests of the Partners in the
Partnership shall be personal property for all purposes. All property owned by
the Partnership, whether real or personal, tangible or intangible, shall be
owned by the Partnership as an entity and no Partner, individually, shall have
any ownership of such property.

2.8 Non-Partition. No Partner shall be entitled to seek partition of any
Partnership property.

ARTICLE III

CAPITAL CONTRIBUTIONS;

ADDITIONAL CAPITAL CONTRIBUTIONS;

GENERAL PARTNER’S LOANS; AND

REIMBURSEMENT OF EXCESS CAPITAL CONTRIBUTION

 

-5-

 



3.1 General Partner. The General Partner shall contribute to the Partnership
cash in an amount equal to one percent (1%) of the total Initial Contributions
of the Partners and other property as set opposite its name on the signature
page attached to this Agreement.

3.2 Limited Partners. The Limited Partners’ Capital shall be measured in terms
of Units and a Limited Partner shall contribute $5,000.00 for each Unit
purchased. Each Limited Partner shall purchase a minimum of one (1) Unit. Each
Limited Partner shall contribute to the Partnership as his Initial Capital
Contribution an amount equal to the amount of his Capital Commitment as set
forth in the Subscription Agreement executed by him and set opposite his name on
the signature page attached to this Agreement. The amount of Capital Commitment
shall be paid in cash by the Limited Partner upon execution and delivery of the
Subscription Agreement.

3.3 Capital Accounts. The Partnership will maintain for each Partner an account
to be designated “Capital Account”, to which will be added the Partner’s Initial
Capital Contribution, Additional Capital Contributions and distributive share of
the profits of the Partnership, and against which will be deducted the Partner’s
distributive share of the losses of the Partnership and all distributions made
to the Partner. A Partner’s Capital Account may, at any point in time, be the
same as or different from such Partner’s Capital Balance and may have a negative
balance resulting from the Partner’s share of distributions and losses in excess
of the Partner’s Initial Capital Contribution and Additional Capital
Contributions.

3.4 Use of Capital Contributions and Loans. The Initial Capital Contributions of
the Partners, all proceeds of Partnership borrowings, and any Additional Capital
Contributions or General Partner’s Loans made pursuant to this Agreement, shall
be used to change and convert the business premises of the Business to the
General Partner’s “Flanigan’s Seafood Bar and Grill” restaurant concept and as
working capital.

3.5 Additional Capital Contributions and General Partner’s Loans.



-6-

 

 

A. Other than as expressly set forth in this Article III, no Limited Partner
shall be required or permitted to make any Additional Capital Contributions,
Partner’s Loans, or other contributions, loans or advances to the Partnership;
however, the General Partner may make, in its sole discretion, Additional
Capital Contributions, Loans, or advances to the Partnership.

B. If the General Partner advances any funds to the Partnership after the date
of this Agreement (except in the case of Additional Capital Contributions), such
advances will be treated as General Partner’s Loans, will not increase the
General Partner’s Participation Percentage, and the amount thereof will be a
debt due from the Partnership to the General Partner, entitled to the priorities
described in Sections 8.1 and 8.2 hereof, to be repaid with such interest as
provided.

3.6 Withdrawal of Capital. Prior to the dissolution and liquidation of the
Partnership, no Partner shall have the right, during the term of the
Partnership, to require the return of all or any portion of his Initial Capital
Contribution, except that distributions made in accordance with Article VIII may
represent in whole or in part a return of capital. Upon any return of
partnership capital this Agreement shall be amended as provided by the Law.

3.7 Interest on Capital Contributions. No interest shall be payable with respect
to any capital contributed to the Partnership.

3.8 No Priority Among Limited Partners. No Limited Partner shall have any
priority over any other Limited Partner as to the return of his Initial Capital
Contribution or as to compensation by way of income or as to allocation of
profits and losses or distributions of cash.

3.9 Excess Capital Contribution. In the event that the cost to change and
convert the business premises of the Business, including both cash and the fair
market value of any property contributed in kind, reasonable reserves and
organizational costs hereof do not equal or exceed Two Million Dollars
($2,000,000.00), any excess shall be returned to the Limited Partners, pro-rata,
as a partial refund of their Initial Capital Contribution. Upon any return of
partnership capital, this Agreement shall be amended as required by Law.

-7-

 



ARTICLE IV

LIMITED PARTNERS

4.1 Limited Liability of Limited Partners. No Limited Partner shall be liable
for any of the losses, debts or obligations of the Partnership beyond the amount
of his Capital Commitment or be required to contribute any capital beyond his
Capital Commitment, or be required to lend any funds to the Partnership, except
that a Limited Partner may be required by law to return any or all of that
portion of his Initial Capital Contribution which has been distributed to him,
with interest, if necessary to discharge Partnership liabilities to all
creditors who extended credit or whose claims arose prior to such return of
capital.

4.2 Restrictions on Limited Partners. 

A. No Limited Partner shall participate in the management and control of the
business of the Partnership, transact any business for the Partnership, or
attempt to do so; and

B. No Limited Partner shall have the power to represent, sign for or bind the
General Partner or the Partnership.

4.3 Rights and Powers of Limited Partners. 

A. Any Limited Partner may engage in or own an interest in any other business
ventures which may be engaged in the same or similar businesses as that of the
Partnership.

B. Each Limited Partner shall be entitled to participate in meetings regarding
the affairs of the Partnership and to do all other things with respect to the
business and affairs of the Partnership permitted by the Law.

4.4 Admission of Additional Limited Partners. No additional Limited Partners
shall be admitted to the Partnership; provided however, that the General Partner
may admit Substitute Limited Partners at any time pursuant to Article IX.

ARTICLE V

GENERAL PARTNER

5.1 Rights and Powers.

 

-8-

 



A. The General Partner shall have the full and exclusive discretion, right and
power to manage, control and operate the Partnership and to do all things
necessary to operate the Business. The General Partner shall change and convert
the existing facility to its “Flanigan’s Seafood Bar and Grill” restaurant
concept. During the term of this Agreement and while the General Partner
continues to act in the capacity of General Partner of the Partnership, and
while the Partnership continues to pay a servicemark fee equal to three (3%)
percent of gross sales from the Business, as provided in Section VII hereof, but
not thereafter, the General Partner shall permit the Partnership to use the
servicemark “Flanigan’s Seafood Bar and Grill” for the Business and shall
supervise the day to day operation of the same under the same format and
standards as used in its existing “Flanigan’s Seafood Bar and Grill”
restaurants. The Business shall include exclusive management of the restaurant
located within the business premises for the service of lunch and dinner each
day.

B. The General Partner is specifically authorized and empowered, on behalf of
the Partnership, and without any further consent of the Limited Partners, to do
any act or execute any document or enter into any contract or any agreement of
any nature necessary or desirable, in the sole discretion of the General
Partner, in pursuance of the business and purposes of the Partnership, including
but not limited to the operation of the Business. Without limiting the
generality of the foregoing, and subject to the provisions of Section 5.2, the
General Partner shall have the following rights and powers to act on behalf of
the Partnership, which it may exercise at the cost, expense and risk of the
Partnership:

(i)Purchase such furniture, fixtures and equipment and make such leasehold
improvements as are required by the General Partner for the renovation of the
business premises of the Business.

 

(ii)Place record title to, or the right to use, the property or other assets of
the Partnership in the name or names of a nominee or nominees for any purpose
convenient or beneficial to the Partnership.

 

(iii)Execute contracts, leases, licenses, options to lease or purchase, rental
agreements, concession agreements, use agreements and the like, of and with
respect to Partnership property.

 

(iv)Make elections under the tax laws of the United States or any state as to
the treatment of Partnership income, gains, loss, deduction and credit, and as
to all relevant matters.

 

(v)Provide or contract for such management services as may be required for the
operation of the Business, including but not limited to full payroll services,
all accounting and bookkeeping services for the operation of the Business, as an
expense of the Business, (including the preparation and forwarding of monthly
sales tax returns, monthly liquor excise taxes and annual federal partnership
returns), and prompt payment of all bills incurred in the normal operation of
the Business.

 

-9-

 



(vi)Establish overall business policy and objectives.

 

(vii)Provide overall executive supervision of operations of the Business.

 

(viii)Generally supervise employees and others performing services for the
benefit of and in the operation of the Business.

 

(ix)Provide, advise and arrange for advertising, display and sales promotion of
the Business.

 

(x)Oversee the operation of the Business in the areas of management, sales and
purchasing.

 

(xi)Arrange for the supervision of the daily operations of the Business with
responsibility for (1) hiring and firing employees and other service personnel,
(2) salary administration and compensation policies, (3) incentive programs, (4)
inventory purchase and control, (5) pricing of all goods and services, (6)
business procedures, and (7) controlling daily operational expenses.

 

(xii)Keep the Business insured against liability claims arising out of the
operation of the restaurant, as an operating expense of the Business, with
insurance coverage in an amount not less than One Million Dollars
($1,000.000.00), combined single limit, including liquor liability and products
liability. The General Partner shall cause the Partnership, itself and the
landlord of the business premises, to be named as additional insureds on the
liability insurance policy and provide the Partnership, itself and the landlord
of the business premises with Certificates of Insurance as evidence of its
compliance with the provisions hereof.

 

(xiii)Purchase and maintain worker’s compensation insurance for the employees of
the Business, as an operating expense of the Business.

 

(xiv)Keep the business premises reasonably insured against damage by fire and
other casualty and maintain insurance in accordance with the provisions of the
Lease for the business premises. The General Partner shall cause the
Partnership, itself and the landlord of the business premises to be named as
additional insureds on the property insurance policy and provide the
Partnership, itself and the landlord of the business premises with Certificates
of Insurance as evidence of its compliance with the provisions hereof.

 

(xv)Keep the personal property, fixtures and equipment of the Business
reasonably insured against damage by fire and other casualty, in an amount equal
to its highest insurable value, with replacement cost endorsement, as an expense
of the Business.

 

(xvi)Keep the Business reasonably insured against loss of business due to fire
and other casualty with business interruption insurance, in an amount to be
determined by the General Partner, as an expense of the Business.

 

(xvii)Arrange and pay all charges for telephone services, all utilities,
including without limitation, electrical, gas and water, and cable or other
electronic transmission necessary for operation of the Business, as an expense
of the Business.

 

(xviii)Arrange for trash collection and removal from the Business, as an expense
of the Business.

-10-

 



 

(xix)Make all normal repairs and replacements to the kitchen equipment and
interior, external, non-structural and structural repairs and replacements of
the Business and the business premises, in order to keep the same in good
condition and good working order to the extent that the General Partner deems it
necessary and in accordance with the provisions of the Lease for the business
premises.

 

(xx)To pay, collect, compromise, arbitrate, resort to legal action or otherwise
adjust claims or demands of or against the Partnership.

 

(xxi)To borrow money for any Partnership purpose and to make all required
payments of principal and interest with respect thereto.

 

(xxii)To timely comply with and abide by all of those obligations, terms,
covenants and conditions imposed upon the Partnership as tenant of the Lease for
the business premises of the Business, including but not limited to the timely
payment of rent, as an expense of the Business.

 

(xxiii)To promptly comply with, execute and fulfill all governmental statutes,
ordinances and regulations applicable to the Partnership in connection with the
Business, including without limitation, all orders and requirements imposed by
the Board of Health, sanitation, fire and police departments including without
exception those for the correction, prevention and abatement of nuisances in or
upon or connected with the business premises of the Business, as an expense of
the Business.

 

The General Partner shall be responsible for the procurement and hiring of all
employees, agents and independent contractors required for on site operation on
a day to day basis including, but not limited to, a manager. The General Partner
shall control all of the day to day operations of the Business and shall handle
all negotiations, complaints, objections and other matters involving the
operation of the Business, the patrons of the Business, and the employees and
staff or any sublessee of or operator of any portion of the Business in
connection with activities at the Business. The General Partner shall hire,
instruct, maintain and supervise personnel to properly staff the Business and
shall maintain the Business, the interior, exterior, non-structural and
structural portions of the building it occupies, its fixtures and its premises
in a reasonable manner and condition, keeping it clean and serviceable,
including arranging for janitorial services as an expense of the Business. The
General Partner shall have the full responsibility to collect for all services
and sales from the Business, except as hereinafter provided, to daily deposit
all receipts in bank account(s) designated by the General Partner, shall arrange
for advertising for the Business to the extent deemed desirable by the General
Partner and maintain all necessary licenses, including liquor license, and
permits required in connection with the operation of the Business. The cost of
such activities, including license renewal fees, incurred for the Business shall
be borne by the Business.

-11-

 



In discharging the foregoing duties, the General Partner shall act and conduct
the Business in a reasonable manner. In order for the General Partner to have
the greatest opportunity to discharge such duties and to maximize profits from
the Business, the Limited Partners shall cooperate fully with the General
Partner and shall promptly provide the General Partner with all information and
assistance as the General Partner may reasonably request pursuant to this
Agreement. The General Partner shall devote such time to the Business as, in its
judgment, the supervision of the Business shall reasonably require, but shall
not be obligated to do or perform any act or thing in connection with the
Business not expressly set forth herein.

5.2 Certain Limitations. In addition to other acts expressly prohibited by this
Agreement or by the Law, the General Partner shall not have any authority to:

A. Do any act in contravention of this Agreement;

B. Do any act which would make it impossible to operate the Business or to
otherwise carry on the ordinary business of the Partnership or any phase
thereof, except as expressly provided in this Agreement;

C. Assign the rights of the Partnership in specific property for other than a
Partnership purpose;

D. Admit a person or entity as a General Partner or as a Limited Partner, except
as otherwise provided in this Agreement;

E. Knowingly or willingly do any act which would cause the Partnership to become
an association taxable as a corporation;

5.3 Contracts with Affiliates. Except as herein specified, all services which
the General Partner is not obligated to perform under the terms of this
Agreement and the materials necessary for the operation of the Business may be
provided by the General Partner, or any entity affiliated with the General
Partner, and the General Partner shall be compensated for such services or
materials on such terms and conditions no less favorable than those obtainable
in the marketplace, and such amounts shall be deemed to be operating expenses of
the Business.

-12-

 



5.4 Liability of General Partner. The General Partner shall be liable to the
Limited Partners for willful misconduct, bad faith or gross negligence, but
shall not be liable for errors in judgment or for any acts or omissions that do
not constitute willful misconduct, bad faith or gross negligence. In all
transactions for or with the Partnership, the General Partner shall act in good
faith and for the benefit of the Partnership. The Limited Partners shall look
solely to the assets of the Partnership for the return of their Initial Capital
Contributions and if the assets of the Partnership remaining after payment or
discharge of the debts and liabilities of the Partnership are insufficient to
return such Initial Capital Contributions, they shall have no recourse against
the General Partner for such purpose. The doing of any act or the failure to do
any act by the General Partner, the effect of which may cause or result in loss
or damage of the Partnership, if done pursuant to advise of legal counsel or
accountants employed by the General Partner on behalf of the Partnership, shall
be conclusively presumed not to constitute willful misconduct, bad faith or
gross negligence on the part of the General Partner.

5.5 Indemnification. The General Partner, including any employee of the General
Partner, shall not be liable for, and to the extent of its assets, the
Partnership shall indemnify the General Partner or any such employee, against
liabilities arising out of their activities as or for the General Partner
resulting from errors in judgment or any acts or omissions, whether or not
disclosed, unless caused by willful misconduct, bad faith or gross negligence;
provided, however, that this provision shall not constitute a waiver by the
Limited Partners of any rights it may have under applicable securities laws.

ARTICLE VI

ALLOCATION OF PROFITS AND LOSSES

6.1 General. All Partnership items of income, gain, loss, deduction, credits, or
tax preference items, (the “Tax Incidents”), shall be determined as of the end
of each fiscal year. As between a Partner and his transferee, Tax Incidents for
any fiscal year (or portion thereof, as the case may be) shall be apportioned in
accordance with the ratio that the number of days in the Partnership fiscal year
prior to the effective date of transfer bears to the number of such days
thereafter (including the effective date of the transfer).

6.2 Allocation. The Tax Incidents shall be allocated as follows:

-13-

 



A. Cost recovery deductions, amortization expense (including amortization of
organizational expenses, start up costs, intangible assets, or other capital
accounts), investment tax credits (including recapture of investment tax
credits), and tax preference items shall be allocated ninety-nine percent (99%)
to the Limited Partners and one percent (1%) to the General Partner (in
proportion to each Partner’s Initial Capital Contribution), if incurred with
respect to the expenditure by the Partnership of the aggregate Initial Capital
Contributions of the Partners, (which shall be deemed expended prior to any
other amounts available to the Partnership), otherwise to the Partners in
accordance with their respective Participation Percentages.

B. Gains and losses from (i) sale, exchange or other disposition of all or any
substantial part of the Partnership property, or (ii) from liquidation of the
Partnership property following dissolution, as the case may be, shall be
allocated on an asset by asset basis, as follows:

(1)Gains, to the extent of cost recovery deductions or amortization expense
claimed by the Partnership with respect to the particular Partnership assets
which are sold, exchanged or otherwise disposed of, shall be allocated
ninety-nine percent (99%) to the Limited Partners and one percent (1%) to the
General Partner (in proportion to each Partner’s Initial Capital Contribution),
if realized with respect to an asset acquired by the Partnership through the
expenditure of the aggregate Initial Capital Contributions of the Partners,
(which shall be deemed expended prior to any other amounts available to the
Partnership), otherwise to the Partners in accordance with their respective
Participation Percentages;

 

(2)Gains in excess of cost recovery deductions or amortization expense claimed
by the Partnership with respect to the particular Partnership assets which are
sold, exchanged or otherwise disposed of, shall be allocated to all Partners in
the same proportion that the Partners actually receive distributions of proceeds
from Net Sale Proceeds as provided in Section 8.2 hereof, (except distributions
pursuant to Section 8.2(a)); and

 

(3)All losses shall be allocated ninety-nine percent (99%) to the Limited
Partners and one percent (1%) to the General Partner (in proportion to each
Partner’s Initial Capital Contribution), if realized with respect to an asset
acquired by the Partnership through the expenditure of the aggregate Initial
Capital Contributions of the Partners, (which shall be deemed expended prior to
any other amounts available to the Partnership), otherwise to the Partners in
accordance with their respective Participation Percentages.

 

C. All Tax Incidents other than those specifically allocated by subparagraph (A)
and (B), (“Other Tax Incidents”), shall be allocated to the Partners in the same
proportion that the Partners actually receive in that same fiscal year cash
distributions from Net Cash Flow as provided in Section 8.2 hereof, (except cash
distributions pursuant to Section 8.2(a)), (the “Cash Distributions”), provided
nevertheless as follows:

-14-

 



(1)Other Tax Incidents shall be allocated in any fiscal year to the Partners so
receiving Cash Distributions in the same proportion that such Cash Distributions
actually are received only if such Cash Distributions actually distributed equal
or are greater than the Partnership’s Net Income for the same fiscal year;

 

(2)To the extent the Partnership’s Net Income for that same fiscal year exceeds
such Cash Distributions, Other Tax Incidents shall be allocated to the Partners
in accordance with their respective Participation Percentages, except that (i)
Net Income, in an amount equal to Cash Distributions actually received, shall be
allocated to the Partners so receiving such Cash Distributions in the same
proportion that such Cash Distributions actually are received, and (ii) any
excess of Net Income over Cash Distributions actually received shall be
allocated to the Partners in accordance with their respective Participation
Percentages;

 

(3)In the absence of any such Cash Distributions the Other Tax Incidents shall
be allocated to the Partners in accordance with their respective Participation
Percentages; and

 

(4)Notwithstanding clauses (1) and (2) of this Subparagraph (C), Net Loss,
(whether or not Cash Distributions are actually made), shall be allocated to the
Partners in accordance with their respective Participation Percentages.

 

ARTICLE VII

ACCOUNTING



7.1 Accounting and Bookkeeping. The General Partner shall prepare and keep, for
a period of not less than three (3) years, generally accepted accounting
records, including cash registers having cumulative totals, bank books and
duplicate deposit slips, records showing inventories and receipts of merchandise
and other records from the operation of the Business which would normally be
required to be kept or examined by an independent accountant pursuant to
generally accepted auditing standards. The Limited Partners shall at all times
during normal business hours have free access to and the right to inspect and
copy the accounting records of the Business and/or Partnership, at the principal
place of business of the Partnership.

The General Partner, as an expense of the Business, shall prepare for the
Partnership and provide the Limited Partners with a complete monthly accounting
of the operation of the Business on a form similar to that attached hereto as
Exhibit “C”, within thirty (30) days of the end of each month during the term
hereof. The monthly report shall also contain a statement of cumulative gross
sales from the operation of the Business for the current year of this Agreement
for purposes of determining any distributions pursuant to Article VIII below.
The General Partner shall also provide copies of such other accounting records
as may be reasonably requested by the Limited Partners and the Limited Partners
may inspect the originals thereof at any reasonable time.

-15-

 



The General Partner shall mail within seventy five (75) days after the close of
each fiscal year, an annual report to the Limited Partners, which annual report
shall constitute the accounting of the Partnership for such year. The annual
report shall contain unaudited financial statements, certified by the Treasurer
of the General Partner as accurate and correct, and shall otherwise be in such
form and have such content as the General Partner deems proper. Such annual
report shall include from every source, including net gains from disposition or
sale of Partnership properties.

Subject to the right of the Limited Partners to receive their share of the
distributions pursuant to Article VIII hereof, all receipts from the operation
of the Business, deposited into an account of the Partnership and/or the General
Partner at a bank designated by the General Partner, shall only be withdrawn
upon the direction of the General Partner, but cannot be unreasonably withheld.
The Partners anticipate that payment of liquor purchases, payroll and general
operations may be made from one or more additional accounts at one or more
banks, selected by the General Partner. Funds from those accounts shall only be
withdrawn by or at the direction of the General Partner.

7.2 Fiscal Year and Method of Accounting. The fiscal year of the Partnership
shall be a calendar year and the books of the Partnership for income tax and
accounting purposes shall be kept on the accrual method. All financial
determinations hereunder made by the General Partner with respect to the
calculation of profits and losses, all distributions pursuant to Article VIII
and other accounting decisions shall be determined by the General Partner in
accordance with generally accepted accounting principles consistently applied by
the General Partner in making said determinations.

7.3 Audit. The Limited Partners shall have the right from time to time, upon two
(2) business days prior notice to the General Partner, to cause a complete audit
to be made of the business affairs conducted at the Business, and all of the
books and records referred to in Article VII hereof. Such audit shall be
performed by any person designated, selected and paid for by the Limited
Partners, except as otherwise provided herein. The General Partner shall make
all records and books relevant in any manner to the operation at the Business
and/or Partnership available for audit at 5059 NE 18th Avenue, Fort Lauderdale,
Florida 33334. If the results of such audit show that the “Net Income” for any
month or year have been understated, the General Partner shall immediately pay
to the Limited Partners the additional amount due and if such understatement
amounts to three percent (3%) or more of “Net Income”, then the General Partner
shall pay the cost of such audit, in addition to any deficiency payment
required. If the audit shows that the General Partner has overpaid or the
Limited Partners have received overpayment of any amount, the Limited Partners
shall immediately repay such amount to the General Partner. Any accounting
deficiencies revealed by such audit, which accounting deficiencies shall be
defined as any accounting practices not in accordance with generally accepted
accounting principles consistently applied, shall be corrected by the General
Partner within fifteen (15) days of its receipt of notice of such deficiency.

-16-

 



7.4 Definitions.

 

A. “Gross Sales” shall mean the gross income, price, money, cover charges, or
other consideration charged or received from the operation of the Business,
whether in cash, on credit, barter, exchange, or otherwise.

Gross sales as used herein shall not include, and the General Partner shall
deduct from its calculations of gross sales, to the extent it has been included:

(i)Any sales or excise tax imposed by any governmental authority upon customers
and added to the price of a sale or service and collected from the customer and
in turn paid to such governmental authority;

 

(ii)The amount of any credit or refund for any merchandise returned or exchanged
or any allowance made for loss of or damage to merchandise sold but not in
excess of original cost and only to the extent that it was previously included
in the calculation of gross sales;

 

(iii)Fees or discounts paid to bona fide credit card agencies;

 

(iv)Amounts paid to third party vending machine and coin operated devise
operators as their share of proceeds from such machines and device; and

 

(v)Complimentary and/or discounted sales made at the direction of the General
Partner, including but not limited to discounted sales to the employees of the
Business.

 

B. “Operating Expenses” shall mean all cash expenses and liabilities incurred in
the operation of the Business, and shall include, by way of example and without
limitation hereby, rent, servicemark fee, personal property taxes on personal
property, fixtures and equipment used in the Business; liability insurance; real
estate taxes; hazard insurance; trash collections; cleaning services; accounting
and bookkeeping fees; advertising; telephone charges; utilities, including but
not limited to electric, water and gas; cable; salaries for personnel employed
at the business premises only; repairs and maintenance of kitchen equipment,
furniture, fixtures, equipment and personal property used in the Business;
repairs and maintenance of the interior and exterior of the business premises;
cost of inventory; liquor license renewal fees; but excluding any allocation of
salaries and expenses of “off-site” personnel of the General Partner.

-17-

 



7.5 Tax Matters.

 

A. The General Partner shall cause, as a part of its bookkeeping and accounting
responsibilities, to be prepared and filed all income tax returns for the
Partnership on an accrual basis. Necessary tax information shall be provided to
the Limited Partners.

B. In connection with the assignment of a Limited Partner’s interest in the
Partnership permitted by Article X hereof, the General Partner, (in its sole
discretion), shall have the right, but shall not be obligated, on behalf of the
Partnership and at the time and in the manner provided by Section 754 of the
Code, (or any successor section thereto), and the Regulations thereunder, to
make an election to adjust the basis of Partnership property in the manner
provided in Sections 734(b) and 743(b) of the Code, (or any successor sections
thereto).

7.6 Contracting for Accounting Services. The General Partner shall, as an
expense of the Business, provide the accounting and bookkeeping services
provided in this Article VII at the same rate charged to its other franchisees.

ARTICLE VIII

DISTRIBUTIONS



8.1 Distributions of Net Cash Flow. All Net Cash Flow, if any, realized by or
available to the Partnership shall first be applied or added to a reasonable
reserve retained for working capital needs or to provide funds for contingencies
and expenses of the Partnership, (all as determined in the sole discretion of
the General Partner or as required by any loan agreement or instrument of the
Partnership), and the balance, if any, shall be distributed, (from time to time
in the sole discretion of the General Partner, but in the event, no less
frequently than quarterly), in the following order of priority to the extent
available:

-18-

 



A. To the General Partner in repayment of the entire principal amounts of any
outstanding General Partner’s loans, together with all accrued but unpaid
interest thereon, first on account of interest accrued thereon and then on
account of the principal amounts thereof;

B. To the General Partner in reduction of its then outstanding Additional
Capital Balance;

C. To the Limited Partners, until such time as the Limited Partners have
received the aggregate sum of Two Million Dollars ($2,000,000.00), which
aggregate sum shall be reduced by an amount equal to the amount of initial
working capital returned by the Partnership to the Limited Partners, a sum equal
to the amount necessary to increase the aggregate distribution to the Limited
Partners for the fiscal year to Five Hundred Thousand Dollars ($500,000.00)
shall be paid to the Limited Partners. Thereafter, any remaining amounts shall
be distributed to the Partners in accordance with their respective Participation
Percentages; and

D. Once the Limited Partners have received the aggregate sum of Two Million
Dollars ($2,000,000.00), which aggregate sum shall be reduced by an amount equal
to the amount of initial working capital returned by the Partnership to the
Limited Partners, any remaining amounts shall be distributed to the Partners in
accordance with their respective Participation Percentages.

8.2 Distributions of Net Sale Proceeds. All Net Sale Proceeds, if any, realized
by or available to the Partnership shall first be applied or added to a
reasonable reserve or escrow account retained to provide funds for contingencies
and expenses of the Partnership, (all as determined by the General Partner or as
required by any loan, escrow or other agreement or instrument of the
Partnership), and the balance, if any, shall be distributed in the following
order of priority to the extent available:

A. To the General Partner, in repayment of the entire principal amounts of any
outstanding General Partner’s loans, together with all accrued but unpaid
interest thereon, first on account of interest accrued thereon and then on
account of the principal amounts thereof;

-19-

 



B. To the General Partner in reduction of its then outstanding Additional
Capital Balance, except as provided in Subparagraph E. of this section;

C. To the Partners in reduction of their then outstanding Capital Balances, (in
proportion to the respective amounts of any such Capital Balances), except as
provided in Subparagraph E. of this section;

D. Any remaining amounts (i) fifty one percent (51%) thereof to the Limited
Partners and (ii) forty nine percent (49%) to the General Partner; and

E. Notwithstanding anything to the contrary in the above priority order, if
there is an insufficient balance available to fully return to each Partner an
amount equal to his then outstanding Capital Balance, the balance, if any, shall
be distributed to the Partners in proportion to the combined amount of their
then outstanding Capital Balance.

ARTICLE IX

TRANSFER OF PARTNERSHIP INTERESTS

9.1 General Partner. 

A. The General Partner shall not sell, assign, or otherwise dispose of all or
any portion of its interest as General Partner in the Partnership, or enter into
any agreement as a result of which any person, firm or corporation shall become
interested with it in its interest in the Partnership without the prior consent
in writing of the Limited Partners. No person shall be admitted as a substitute
or additional General Partner without the prior written consent of the General
Partner and the Limited Partners as set forth herein. The General Partner may
not retire or withdraw as a General Partner unless it designates a nominee
willing to serve as a General Partner which shall be an individual or
corporation having the capacity to serve as such and who is able to meet any
requirements then imposed by the Code or any rulings or regulations thereunder
with respect to general partners or limited partnerships in order that the
Partnership not become an association taxable as a corporation. Subject to the
foregoing, the General Partner shall give the Limited Partners at least ninety
(90) days notice of its proposed retirement or withdrawal as General Partner, in
which event the Partnership shall be dissolved and terminated as provided in
Article X hereof unless the Limited Partners select a new General Partner within
said ninety (90) day period. Such new General Partner may be, but need not be,
the nominee designated by the retiring or withdrawing General Partner.

-20-

 



B. The General Partner shall immediately be removed and cease to be a General
Partner upon the dissolution of the General Partner.

9.2 Substitute Limited Partner. A Limited Partner or the transferee of a Limited
Partner may transfer all, but not a part of his Unit(s) to a Substitute Limited
Partner provided:

A. That the transferee, if an individual, is at least 21 years of age;

B. That the transferee executes an instrument satisfactory to the General
Partner accepting and adopting the provisions and agreements set forth herein
and pays any reasonable expenses in connection with his admission as a
Substitute Limited Partner; and

C. That the General Partner shall consent to such transfer, which consent may be
given or withheld in the General Partner’s sole discretion, and shall be
withheld if:

(1)In the opinion of counsel for the Partnership such transfer would result in
the close of the Partnership’s taxable year with respect to all Partners, in the
termination of the Partnership within the meaning of Section 708(b) of the Code,
or in the termination of its status as a partnership under the Code; or

 

(2)In the opinion of such counsel such transfer would be in violation of the
Securities Act of 1933, as amended, or the securities laws of any other
jurisdiction.

 

9.3 Death, etc. of a Limited Partner. Upon the death, bankruptcy, legal
incompetency or insolvency of a Limited Partner, (or, in the case of a Limited
Partner that is a partnership, joint venture, association, corporation or trust,
the dissolution of such Limited Partner), the personal representative, guardian
or other successor in interest of such Limited Partner shall have the right of
the Limited Partner for the sole purpose of settling the estate of such person
pursuant to the provisions of Section 9.2, but such assignee may become a
Substitute Limited Partner in the Partnership only in accordance with the
provisions of Section 9.2.

9.4 Effective Date of Transfers. Permissible transfers of a Limited Partner’s
Units shall be effective for purposes of allocations of distributions, profits
and losses on the first day of the fiscal quarter following compliance with
Section 9.2 and following amendment of this Agreement as required by the Law.
Until such effective date, the General Partner may act and proceed as if no
transfer had been made.

-21-

 



9.5 Transfers Other Than in Accordance Herewith. No transfers of Units or any
part thereof which is in violation of this Article IX shall be valid or
effective, and the Partnership shall not recognize the same for the purposes of
making allocations or distributions of profits, losses, return of Capital
Contribution or other distribution with respect to such Units or part thereof.
The Partnership may enforce this provision either directly or indirectly or
through its agents by entering an appropriate stop-transfer order on its books
or otherwise refusing to register or transfer or permit the registration or
transfer on its books of any proposed transfers not in accordance with this
Article IX.

ARTICLE X

DISSOLUTION AND SUCCESSOR PARTNERSHIP



10.1 Dissolution of Partnership. The Partnership shall be dissolved upon the
earlier occurrence of any of the following events:

A. The bankruptcy, insolvency, liquidation or dissolution of the General
Partner;

B. Upon the written consent of all Partners;

C. The sale of all or substantially all of the assets of the Partnership;

D. Pursuant to the provisions of Article II and IX hereof; or

E. Otherwise by operation of law.

10.2 Successor Partnership. If the Partnership is dissolved or to be dissolved
for any reason specified in Section 10.1, and any Limited Partner shall deliver
to each of the other Limited Partners within thirty (30) days of such event, a
written notice demanding that a meeting of Limited Partners be held at the
principal place of business of the Partnership at the time set forth in such
notice (which shall be not less than ten (10) nor more than thirty (30) days
after the date of such notice) the Limited Partners shall hold such meeting.
Limited Partners attending such meeting, either in person or by proxy, and
having an aggregate Limited Partner Percentage of not less than one hundred
percent (100%) may continue the business of the Partnership and reconstitute the
Partnership as a successor limited partnership with a new General Partner having
the capacity to serve as such and who is able to meet any requirements then
imposed by the Code or any rulings or regulations thereunder with respect to
general partners of limited partnerships in order that the Partnership not
become an association taxable as a corporation. If such Limited Partners shall
exercise such right to continue the business of the Partnership, the person
appointed by them as the new General Partner and each of the Limited Partners
shall execute, acknowledge and file a Limited Partnership Certificate and
Agreement. The Limited Partnership Certificate and Agreement shall contain
substantially the same provisions as those contained herein, except that the new
General Partner shall be allocated such share of the profits, losses and
distributions of the Partnership as the Limited Partners appointing such new
General Partner shall determine. Such new General Partner shall indicate his
acceptance of the appointment by the execution of such Limited Partnership
Certificate and Agreement.

-22-

 



10.3 Procedure. Unless the Business of the Partnership is continued pursuant to
Section 10.2, upon the dissolution of the Partnership, the General Partner or
the person required by law to wind up the Partnership’s affairs shall cause the
cancellation of this Agreement and shall liquidate the assets of the Partnership
and apply the proceeds of such liquidation in the order of priority provided in
Article VIII of this Agreement, unless the law requires distribution be made in
a different order in which case the assets of the Partnership shall be
distributed in accordance with the law.

ARTICLE XII

LIMITED POWER OF ATTORNEY



12.1 Appointment. Each Limited Partner hereby makes, constitutes and appoints
the General Partner his true and lawful attorney-in-fact for him and in his
name, place and stead and for his use and benefit, from time to time:

A. To make all agreements amending this Agreement, as now or hereafter amended,
that may be appropriate to reflect or effect, as the case may be, the following:

(1)A change of the name or the location of the principal place of business of
the Partnership;

 

(2)The transfer or acquisition of any Units by a Limited Partner in any manner
permitted by this Agreement;

 

(3)A person becoming a Substitute Limited Partner of the Partnership as
permitted by this Agreement;

 

(4)A change in any provision of this Agreement effected by the exercise by any
person of any right or rights hereunder;

 

-23-

 



(5)The dissolution of the Partnership pursuant to this Agreement;

 

(6)Such amendments which are of an inconsequential nature and do not affect the
rights of the Limited Partners in any material respect;

 

(7)To execute such certificates, instruments and documents as may be required or
may be appropriate in connection with the use of the name of the Partnership by
the Partnership; and/or

 

(8)To execute such certificates, instruments and documents as may be required,
or as may be appropriate for the Limited Partner to make to reflect:

 

  (a) A change in the name or address of such Limited Partner;

 

(b)Any changes in or amendments of this Agreement, or pertaining to the
Partnership, of any kind referred to in this Section 12.1; and

 

(c)Any other changes in or amendments of this Agreement but only if and when the
consent thereto has been obtained from the General Partner and Limited Partners,
having the aggregate Limited Partnership Percentage required by Section 13.6
hereof.

 

B. Each of the agreements, certificates, instruments and documents made pursuant
to Section 12.1(A) shall be in such form as the General Partner and counsel for
the Partnership shall deem appropriate. The powers conferred by Section 12.1(A)
to execute agreements, certificates, instruments and documents, shall be deemed
to include without limitation the powers to sign, acknowledge, swear to, verify,
deliver, file, record or publish the same.

C. Each Limited Partner authorizes the General Partner as such attorney-in-fact
to take any further action which the General Partner shall consider necessary or
advisable in connection with any action taken pursuant to this Section 12.1
hereby giving the General Partner as such attorney-in-fact full power and
authority to do and perform each and every act or thing whatsoever requisite or
advisable to be done in and about any action taken pursuant to this Section 12.1
as fully as such Limited Partner might or could do if personally present, and
hereby ratifying and confirming all that the General Partner as such
attorney-in-fact shall lawfully do or cause to be done by virtue of this
Section.

12.2 Irrevocability; Manner of Exercise. The power of attorney granted pursuant
to Section 12.1:

A. Is a special power of attorney coupled with an interest and is irrevocable;

B. May be exercised by the General Partner as such attorney-in-fact by listing
all of the Limited Partners executing any agreement, certificate, instrument or
document with the single signature of the President or any Vice President of the
General Partner acting as attorney-in-fact for all of them; and

-24-

 



C. Shall survive the transfer by a Limited Partner of all or a portion of his
interest in the Partnership, except that where the purchaser, transferee or
assignee thereof with the consent of the General Partner is admitted as a
Substitute Limited Partner, the power of attorney shall survive the transfer for
the sole purpose of enabling such attorney-in-fact to execute, acknowledge and
file any such agreement, certificate, instrument or document necessary to effect
such substitution.

ARTICLE XIII

MISCELLANEOUS PROVISIONS



13.1 Notices. All notices or other communications required or permitted to be
given pursuant to the Agreement shall in the case of notices or communications
required or permitted to be given to Limited Partners, be in writing and shall
be considered as properly given or made if personally delivered or if mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, or if sent by prepaid telegram, and addressed to such Limited Partner’s
address for notices as it appears on the records of the Partnership, and in the
case of notices or communications required or permitted to be given to the
General Partner, shall be in writing and shall be considered as properly given
or made if personally delivered or if mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
General Partner at the principal place of business of the Partnership. Any
Limited Partner may change his address for notices by giving notice in writing,
stating his new address for notices, to the General Partner, and the General
Partner may change its address for notices by giving such notice to all Limited
Partners. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such Partner’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to the Agreement.

13.2 Choice of Law. This Agreement and all rights and liabilities of the parties
hereto with reference to the Partnership shall be subject to, construed in
accordance with and governed by the laws of the State of Florida. To the extent
that any provision hereof is in contravention with the Law, as in effect from
time to time, the provisions of the Law shall supersede and replace any
provision herein which is in contravention thereof. Additionally, the
appropriate forum and jurisdiction for any legal action shall be the Courts of
the County of Broward, State of Florida, and each party consents to such
jurisdiction.

-25-

 



13.3 Titles and Captions. All article, section and subsection titles or captions
contained in this Agreement are inserted for convenience only and are not deemed
part of the text hereof.

13.4 Sole Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof.

13.5 Execution in Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
(1) agreement.

13.6 Amendments. The General Partner may submit to the Partners in writing the
text of any proposed amendment to this Agreement and a statement by the proposer
of the purpose of such amendment. The General Partner shall include in any
submission its view as to the proposed amendment. Any such amendment shall be
adopted if, within ninety (90) days after the notice of such amendment is given
to all Partners, the General Partner shall have approved such amendment in
writing and shall have received written approval thereof from Limited Partners
having a Limited Partnership Percentage aggregating eighty percent (80%) or
more. A written approval may not be withdrawn or voided once it is filed with
the General Partner. A Limited Partner filing a written objection may thereafter
file a valid written approval. The date of adoption of an amendment pursuant to
this Section 13.6 shall be the date on which the General Partner shall have
received the requisite written approvals. Any proposed amendment which is not
adopted may be resubmitted. In the event any proposed amendment is not adopted,
any written approval received with respect thereto shall become void and shall
not be effective with respect to any resubmission of the proposed amendment.
Notwithstanding the foregoing provisions of this Section 13.6, no amendment may,
without the prior written approval of all Partners;

A. Enlarge the obligations of any Partner under this Agreement;

B. Enlarge the liability of the General Partner to the Limited Partners;

-26-

 



C. Amend this Article 13.6;

D. Alter the Partnership in such manner as will result in the Partnership no
longer being classified as a limited partnership for Federal income tax
purposes; or

E. Reduce any requirements for the prior approval of Substitute Limited Partners
set forth in this Agreement.

13.7 Waiver of Action for Partition. Each of the parties hereto irrevocably
waives during the term of the Partnership any right that he may have to maintain
any action for partition with respect to the property of the Partnership.

13.8 Assignability. Subject to the restrictions on transferability contained
herein, each and all of the covenants, terms, provisions and agreements herein
contained shall be binding upon and inure to the benefit of the successors,
assigns and legal representatives of the respective parties hereto.

13.9 Independent Activities. Except as otherwise provided herein, the General
Partner and its affiliates, and its (and its affiliates’), officers, directors,
shareholders and employees, and each Limited Partner may, notwithstanding the
existence of this Agreement, engage in whatever activities they choose, whether
the same be competitive with the Business of the Partnership or otherwise,
without having or incurring any obligation to offer any interest in such
activities to any party hereto. Neither this Agreement nor any activity
undertaken pursuant hereto shall prevent such persons from engaging in such
activities, and as a material part of the consideration for the General
Partner’s execution hereof, each Limited Partner hereby waives, relinquishes and
renounces any such right or claim of participation. Nothing in the foregoing,
however, shall be deemed to reduce any of the liabilities of the General Partner
under this Agreement.

13.10 Right to Rely on Authority of General Partner. No person dealing with the
General Partner shall be required to determine its authority to make any
undertaking on behalf of the Partnership, nor to determine any fact or
circumstance bearing upon the existence of its authority.

13.11 Arbitration. Except as otherwise provided in this Agreement, any dispute
or controversy arising out of or relating to this Agreement shall be determined
and settled by arbitration in the City of Fort Lauderdale, Florida, in
accordance with the rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator(s) may be entered
in any court of competent jurisdiction. Except as set forth in Sections 5.4 and
5.5, the expenses of the arbitration shall be borne equally by the parties to
the arbitration.

-27-

 



13.12 Gender and Number. Whenever the context requires, the gender of all words
used herein shall include the masculine, feminine and neuter and the singular
and plural of all words shall include the singular and plural.

13.13 Meetings. The Partnership shall hold an annual meeting in each fiscal year
of its existence on such date and at such place and time as the General Partner
shall determine, notice of the date and time to be given to all Limited Partners
whose addresses are on record with the General Partner not later than fourteen
(14) days prior to such date. Notwithstanding the foregoing, at any time or from
time to time, Limited Partners having a Limited Partner Percentage aggregating
fifty percent (50%) may by written notice to the General Partner specifying in
general terms the subject to be considered require the General Partner to call,
or the General Partner may on its own motion call, a special meeting of the
Limited Partners and the General Partner shall within ten (10) days after any
such notice is given, give notice of such special meeting in the same manner as
is required for the annual meeting including in such notice a copy of the notice
requiring the call. Any Limited Partner shall have the right, upon notice in
writing, to require the General Partner to furnish by mail a list of the names,
addresses and respective interest in the Partnership of all other Limited
Partners in the Partnership as shown on the records of the Partnership at the
time of the notice. Any Limited Partner, or his representative, shall have the
right to inspect and copy the names and addresses of all other Limited Partners
in the Partnership.

13.14 Severability. If any provision of this Agreement, or the application
thereof, shall, for any reason and to any extent, be invalid or unenforceable,
or contrary to law, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the maximum extent permissible under applicable law.

IN WITNESS WHEREOF, this Limited Partnership Certificate and Agreement has been
sworn to and executed as of the date above written.

  

    GENERAL PARTNER:     FLANIGAN’S ENTERPRISES, INC.         /w/   By: /s/    
  Jeffrey D. Kastner, Secretary /w/      

 

 

-28-

 



 

STATE OF FLORIDA )   ) ss: COUNTY OF BROWARD )

 

The foregoing instrument was acknowledged before me this date by JEFFREY D.
KASTNER, as Secretary of FLANIGAN’S ENTERPRISES, INC. on behalf of the said
corporation. He is well known to me or produced ________________ as
identification.

WITNESS my hand and official seal on this the ____ day of _____________, 2012.

 

 

  NOTARY PUBLIC - State of Florida

 

My commission expires:

 

 

 

SEE SIGNATURE PAGES FOR LIMITED PARTNERS ATTACHED HERETO

(Signature Pages Intentionally Omitted)



-29-

 

